Exhibit 10.1

July 12, 2006

Dr. Don Kania

Dear Don:

I am very pleased to extend an offer to you to join FEI Company as President and
Chief Executive Officer, reporting to the Board of Directors.

The elements of our offer are as follows:

·                    Your initial base salary in this position will be at an
annual salary of $550,000, earned and payable at the bi-weekly rate of
approximately $21,153.85, and is subject to annual review by the Compensation
Committee of the Board of Directors.

·                    You will be eligible to participate in the FEI Management
Bonus Plan. The target incentive award for this position will be one hundred
percent (100%) of your base salary, but can vary more or less than that amount
depending on FEI’s performance against specific corporate goals and individual
performance determined by the Compensation Committee. The MBP award is payable
in the March time frame for the prior fiscal year’s performance.

·                    For 2006, however, you will have a guaranteed bonus of at
least $550,000 under the MBP, regardless of specific individual or corporate
goals and subject to your continued service to FEI through the date that the MBP
payment is made.

·                    You will be granted (i) non-qualified stock options for an
aggregate of 300,000 shares of FEI stock (from within FEI’s 1995 Stock Incentive
Plan up to the 200,000 annual share limit and outside of such plan for the
additional 100,000 shares as a material inducement to your decision to accept
employment) and (ii) 100,000 restricted share units (from within FEI’s 1995
Stock Incentive Plan up to the 75,000 annual share unit limit and outside of
such plan for the additional 25,000 share units as a material inducement to your
decision to accept employment), each of which will vest twenty-five percent
(25%) per year on each anniversary of the date of grant, subject to continued
service to FEI through that vesting date.  The option grant date and restricted
share unit grant date will be your first day of employment at FEI.

·                    You will be granted 50,000 restricted share units, which
will vest one hundred percent (100%) on the first anniversary of the date of
grant, subject to your continued service to FEI through that date.  The grant
date will be your first day of employment at FEI.

·                    You will be covered under FEI’s individual Severance and
Change-In-Control Agreement which will provide:

·                     That so long as you are CEO at the time of the change of
control event, you will receive two (2) years of base pay, two (2) years of
targeted bonus, two (2) years extension of benefits and option acceleration in
the event of your termination without cause within eighteen (18) months of a
specified change of control transaction.

·                     Payment for termination other than for cause and outside
of a change of control as follows:

·                     If terminated, including as a result of death or
Disability, in the first year, two (2) years of base pay and bonus

·                     If terminated, including as a result of death or
Disability, in the second year or thereafter, eighteen (18) months of base pay
and bonus


--------------------------------------------------------------------------------




 

You also will be covered by the Indemnity Agreement provided to FEI’s executive
officers.

·                    FEI will incur costs for your relocation to the Portland,
OR area of up to $400,000, which will include home sale and purchase expense
reimbursements, temporary housing and the like.

This offer is a summary of the items described and is subject to more complete
documentation of those items.  I also need to point out that employment at FEI
is mutually “at will” and either you or FEI may terminate your employment for
any reason or no reason at any time.  We will work together to agree upon a
mutually acceptable date for your employment to commence.

Don, we sincerely believe that FEI will provide the challenges and opportunities
that you seek and that you will be a great leader for our company.  I look
forward to welcoming you to FEI.

Best regards,

 

 

 

/s/ Wilf Corrigan

 

Wilf Corrigan

 

Director

 

Your signature below will indicate your understanding and acceptance of the
offer of employment set forth in this letter, and the terms and conditions
applicable to such offer. Please sign both copies and return one to me by
facsimile, followed by a hard copy in the envelope provided.

/s/ Don Kania

 

July 21, 2006

 

Dr. Don Kania

 

Date

 


--------------------------------------------------------------------------------